The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/09/2020 has been entered.

DETAILED ACTION
Claims 1-2 and 4-23 are pending in the Claim Set filed 7/10/2020.
Claim 3 is canceled.
Applicant’s elected species on 9-05-2017 is as follows: (i) Glycine; (ii) Maleic Acid; (iii) Ethanolamine; and (iv) Polyquaternium-6.
Claim 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Herein, claims 1-2, 4-10, 22 and 23 are for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/16/2020, 10/16/2020, 1/04/2021, 3/19/2021, 10/16/2020 and 10/16/2020 have been considered by the examiner and an initialed 

Withdrawn Rejections
The rejection of claims 1, 2, 4-10, 22 and 23 under 35 U.S.C. 103 as being obvious over Dreher et al (US20170246094) is withdrawn. Applicants have provided a clear and conspicuous statement that Instant Application 15/339035 under examination and the subject matter disclosed in US 20170246094 (Dreher), filed April 11, 2017, Provisional Application filed November 24, 2015, applied as prior art were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention 31 October 2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.

   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 4-10, 22 and 23 are rejected under 35 U.S.C. 103 as being obvious over Nojiri et al (US20110150804) [Nojiri] in view Giesen et al (US20120114583) [Giesen].

Claim Interpretation
The claims are in open format. The transitional term ‘comprising’ is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (See MPEP 2111.03).

Regarding claims 1-2, 4-10, 22 and 23,
Nojiri teaches a hair treatment composition comprising at least amino acid residues, [0011], maleic acid [0040] (carboxylic acid); monoethanolamine [0052] (amine); polyquaterium-6 (cationic polymer) and guanidine carbonate 
Nojiri teaches that the hair treatment composition further comprises another component that is normally used as a colorant such as a dye [0066]. 
Nojiri differs from the claims in that the documents do not teach monomeric amino acids. As it is, Nojiri teaches that the hair treatment compositions comprises amino acid residues and does not criticize, discredit or otherwise discourage providing monomeric amino acids in a hair treatment composition.
However, Giesen cures the deficiency. 
Giesen teaches a hair treatment agent comprising at least one amino acid, which is glycine (Abstract; See entire document). Giesen teaches that the hair treatment agent (i.e., composition) positively influences the natural pigmentation process of skin and skin appendages, such as for example, stimulating melanogenesis and pigmentation of hair, preventing and reducing the graying of hair, and repigmenting gray hair (Abstract; see entire document). Furthermore, Giesen teaches a hair treatment agent comprising a combination of dihydroquercetin and/or a dihydroquercetin derivative with at least one amino acid, wherein a preferred hair treatment agent as taught by Giesen comprises a combination of dihydroquercetin (taxifolin) with a six-amino acid mixture consisting of taurine, 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed 

Response to Arguments

Applicants argue that Nojiri fails to disclose an amino acid and Giesen discloses the use of amino acids in combination with dihydroquercetin for stimulating melanogenesis and pigmentation of hair, preventing and reducing the graying of hair, and repigmenting gray hair. Applicants argue that they do not concede that the combination of Nojiri and Giesen provides a case of obviousness because the Office's motivation to prevent and/or reduce graying of hair would not have led a skilled artisan to include an amino acid in the composition of Nojiri, on the contrary, Table 2 of Geisen demonstrates that dihydroquercetin is responsible for melanin synthesis, i.e., reduced graying. Applicants argue that Giesen does not disclose such a benefit in using an amino acid, as such the benefits would not have been predictable by a skilled artisan.  
 
Applicant’s arguments have been fully considered but they are not persuasive because Giesen teaches a hair treatment agent comprising a combination of dihydroquercetin and/or a dihydroquercetin derivative with at least one amino acid, wherein a preferred hair treatment agent as taught by Giesen comprises a combination of dihydroquercetin (taxifolin) with a six-amino acid mixture consisting of taurine, praline, valine, arginine, lysine, and glycine (Abstract; [0009-0029]). In particular, in Table 2 of Giesen (page 9) it is shown that melanin synthesis in the treated cultures with dihydroquercetin 

Applicants argue that the unexpected benefits demonstrated in the as-filed Specification are sufficient to rebut any alleged case of obviousness. Table 4 demonstrates the unexpected and significant increase in break stress, elastic modulus, and shine when the compositions according to the claims are used to treat hair compared to treatments using a commercially available product listing a bis-amino salt of maleic acid, or a combination of maleic acid and MEA. Furthermore, Applicants argue that Giesen does not disclose such a benefit in using an amino acid, as such the benefits would not have been predictable by a skilled artisan.

Applicant’s arguments have been fully considered but they are not persuasive because the claims are limited to the scope of the invention that is commensurate with the showing of unexpected results. MPEP states the following: 716.02(d) Unexpected Results Commensurate in Scope with Claimed Invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in 

Applicants argue that the significant decrease in pH of the hair when used with a relaxing composition set forth in Table 7 provides an additional unexpected property compared to compositions without an amino acid. For this additional reason, any alleged prima facie showing of obviousness is rebutted. 

Applicant’s arguments have been fully considered but they are not persuasive, because the composition as taught by Nojiri and Giesen would be indistinguishable from the claimed composition, so that the composition as taught by Nojiri and Giesen would necessarily provide a significant decrease in pH of the hair when used with a relaxing composition. This property would be the natural result of the combination of the prior art elements. Inherency is appropriate in an obviousness analysis "when the limitation at issue is the 'natural result' of the combination of prior art elements." PAR Pharm., Inc. v. TWI Pharms., Inc., 773 F .3d 1186, 1195 (Fed. Cir. 2014) (quoting In re Oelrich, 666 F.2d 578,581 (CCPA 1981)). Moreover, the effects observed by Applicant would have been latent to the composition of the prior art. See MPEP 2145 II: Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). The fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).



No claims are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on Monday-Friday 10:00 - 6:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626